Cooper, Judge.
These pro se appeals have been consolidated for review because they both involve the denial of indigent appellants’ requests for copies of their trial transcripts to be provided at the State’s expense. Neither appellant filed a direct appeal from his criminal conviction within the time specified by law.
1. “ ‘While an indigent is entitled to a copy of his trial transcript for a direct appeal of his conviction, such is not the case in collateral post-conviction proceedings.’ [Cit.] ‘After the time for appeal has expired there is no due process or equal protection right to a free copy of one’s court records absent a showing of necessity or justification. [Cits.]’ [Cit.]” McDowell v. Balkcom, 246 Ga. 611 (272 SE2d 280) (1980). Accord Bailey v. State, 259 Ga. 340 (2) (380 SE2d 264) (1989); Montgomery v. Tremblay, 249 Ga. 483 (292 SE2d 64) (1982). Since neither appellant stated a specific reason which would necessitate or justify obtaining a free copy of his trial transcript, there was no error in the denial of their motions.
2. Appellant Radford’s additional objections are likewise without merit, as they are either supported by no binding authority or no authority at all. Furthermore, our review of the record shows that these enumerations do not constitute grounds for reversal.

Judgments affirmed.


Banke, P. J., and Birdsong, J., concur.

Joseph Banks, pro se.
Robert E. Wilson, District Attorney, Robert M. Coker, Assistant District Attorney, for appellee (case no. A90A0173).